Citation Nr: 1112126	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-10 794	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer disease, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected rheumatoid arthritis.

3.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected peptic ulcer disease and/or rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2009, the Board granted an increase to a 20 percent rating (from 10 percent) for a service-connected right Achilles tendon disability.  The Board also denied claims of service connection for migraine headaches, impotence, gastroesophageal reflux disease (GERD), and depression.  At that time, the Board remanded to the agency of original jurisdiction (AOJ) for further development the peptic ulcer disease rating issue and the claims of service connection for a lumbar spine disability and hemorrhoids.  

In the November 2009 decision, the Board also referred a claim of service connection for hypertension to the AOJ.  It does not appear that this issue has been addressed and it is again referred to the AOJ.

The Veteran previously appeared at a hearing in May 2009 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2010).  The Veteran was apprised of this in correspondence, dated in February 2011, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.

In March 2011, the Veteran accepted the offer for another Board hearing and requested a videoconference hearing.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing with a member of the Board.  See 38 C.F.R. § 20.700(e) (2010).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  (The claims file should be returned to the Board in advance of the hearing.)

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

